Samuell Mosely plantiff against Arthur Mason & John Pease Executors of the Last will & testament of Joseph Deacons deceased Defend45 in an Action of the case for withholding a Debt of five pounds [21] or thereabouts in money due upon accoumpt for worlce donn & goods deliuered to the said Deacon and due Damages according to Attaehm* Dated the third Day of the Eleventh month 1671 . . . the Jurie . . . found for the plantiff fowre pounds nineteene shillings and seauen pence in money & Costs of Court thirty fowre shillings and tenn pence.